UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1298



JAMES R. KIRBY; CHARLES ANDERSON; WALTER
AYERS; GARY D. BAILEY; DAVID BELL; PAUL BLAIR;
CHARLES J. CORNELIUS; DALE F. CRISP; WILLIAM
N. CRUMP; GARY D. DEAL; ERIC M. FRYE; JOIE
FULBRIGHT; DAVID GOODSON; DELANE GREER; TONY
HEWITT; DANNY HOLDEN, Deputy; KENNETH D.
HOYLE; LOUIE HULL; RICKY HUSS; FRANK ISENHOUR;
SAMMY KISER; JOHN M. LACKEY; TEDDY M. LANE;
EDDIE W. LAWING; JOHN D. LEDFORD; WILLIAM A.
LINBERGER; THOMAS M. LITTLE; DANNY MAHAFFEY;
GARY MATTHEWS; JERRY F. MILLER; HOWARD W.
MOOSE; HARVEY MORRISON; MELVIN R. NORTON;
LEWIS A. PHILLIPS; J. P. POWELL; GARY
RICHARDSON; DENNIS ROBINSON; STEPHEN V. SEALE;
JACOB SHUFORD; RANDALL SIPE; LEONARD STATON;
DANIEL STYLES; SELMER TAYLOR; JERRY W. TEAGUE;
PHILLIP J. TEASTER; THOMAS THORNBURG; CARL M.
WARREN; KERRY G. WHITE; WILLIAM R. WHITMIRE;
DAVID A. WILFONG; GLENN R. WILFONG, JR.; DAVID
A. WILLIAMS; WINSTON YODER, on behalf of
themselves and all others similarly situated,

                                          Plaintiffs - Appellants,

          versus


GENERAL ELECTRIC COMPANY,

                                             Defendant - Appellee,

          and


INTERNATIONAL UNION OF ELECTRONIC, ELECTRICAL,
SALARIED, MACHINE, AND FURNITURE WORKERS
(AFL-CIO),

                                                        Defendant.
                            No. 01-1018



JAMES R. KIRBY; CHARLES ANDERSON; WALTER
AYERS; GARY D. BAILEY; DAVID BELL; PAUL BLAIR;
CHARLES J. CORNELIUS; DALE F. CRISP; WILLIAM
N. CRUMP; GARY D. DEAL; ERIC M. FRYE; JOIE
FULBRIGHT; DAVID GOODSON; DELANE GREER; TONY
HEWITT; DANNY HOLDEN, Deputy; KENNETH D.
HOYLE; LOUIE HULL; RICKY HUSS; FRANK ISENHOUR;
SAMMY KISER; JOHN M. LACKEY; TEDDY M. LANE;
EDDIE W. LAWING; JOHN D. LEDFORD; WILLIAM A.
LINBERGER; THOMAS M. LITTLE; DANNY MAHAFFEY;
GARY MATTHEWS; JERRY F. MILLER; HOWARD W.
MOOSE; HARVEY MORRISON; MELVIN R. NORTON;
LEWIS A. PHILLIPS; J. P. POWELL; GARY
RICHARDSON; DENNIS ROBINSON; STEPHEN V. SEALE;
JACOB SHUFORD; RANDALL SIPE; LEONARD STATON;
DANIEL STYLES; SELMER TAYLOR; JERRY W. TEAGUE;
PHILLIP J. TEASTER; THOMAS THORNBURG; CARL M.
WARREN; KERRY G. WHITE; WILLIAM R. WHITMIRE;
DAVID A. WILFONG; GLENN R. WILFONG, JR.; DAVID
A. WILLIAMS; WINSTON YODER, on behalf of
themselves and all others similarly situated,

                                          Plaintiffs - Appellants,

          versus


GENERAL ELECTRIC COMPANY,

                                            Defendant - Appellee,

          and


INTERNATIONAL UNION OF ELECTRONIC, ELECTRICAL,
SALARIED, MACHINE, AND FURNITURE WORKERS
(AFL-CIO),

                                                        Defendant.



                                 2
                            No. 01-1019



JAMES R. KIRBY; CHARLES ANDERSON; WALTER
AYERS; GARY D. BAILEY; DAVID BELL; PAUL BLAIR;
CHARLES J. CORNELIUS; DALE F. CRISP; WILLIAM
N. CRUMP; GARY D. DEAL; ERIC M. FRYE; JOIE
FULBRIGHT; DAVID GOODSON; DELANE GREER; TONY
HEWITT; DANNY HOLDEN, Deputy; KENNETH D.
HOYLE; LOUIE HULL; RICKY HUSS; FRANK ISENHOUR;
SAMMY KISER; JOHN M. LACKEY; TEDDY M. LANE;
EDDIE W. LAWING; JOHN D. LEDFORD; WILLIAM A.
LINBERGER; THOMAS M. LITTLE; DANNY MAHAFFEY;
GARY MATTHEWS; JERRY F. MILLER; HOWARD W.
MOOSE; HARVEY MORRISON; MELVIN R. NORTON;
LEWIS A. PHILLIPS; J. P. POWELL; GARY
RICHARDSON; DENNIS ROBINSON; STEPHEN V. SEALE;
JACOB SHUFORD; RANDALL SIPE; LEONARD STATON;
DANIEL STYLES; SELMER TAYLOR; JERRY W. TEAGUE;
PHILLIP J. TEASTER; THOMAS THORNBURG; CARL M.
WARREN; KERRY G. WHITE; WILLIAM R. WHITMIRE;
DAVID A. WILFONG; GLENN R. WILFONG, JR.; DAVID
A. WILLIAMS; WINSTON YODER, on behalf of
themselves and all others similarly situated,

                                          Plaintiffs - Appellants,

          versus


GENERAL ELECTRIC COMPANY,

                                            Defendant - Appellee,

          and


INTERNATIONAL UNION OF ELECTRONIC, ELECTRICAL,
SALARIED, MACHINE, AND FURNITURE WORKERS
(AFL-CIO),

                                                        Defendant.



                                 3
                            No. 01-1239



JAMES R. KIRBY; CHARLES ANDERSON; WALTER
AYERS; GARY D. BAILEY; DAVID BELL; PAUL BLAIR;
CHARLES J. CORNELIUS; DALE F. CRISP; WILLIAM
N. CRUMP; GARY D. DEAL; ERIC M. FRYE; JOIE
FULBRIGHT; DAVID GOODSON; DELANE GREER; TONY
HEWITT; DANNY HOLDEN, Deputy; KENNETH D.
HOYLE; LOUIE HULL; RICKY HUSS; FRANK ISENHOUR;
SAMMY KISER; JOHN M. LACKEY; TEDDY M. LANE;
EDDIE W. LAWING; JOHN D. LEDFORD; WILLIAM A.
LINBERGER; THOMAS M. LITTLE; DANNY MAHAFFEY;
GARY MATTHEWS; JERRY F. MILLER; HOWARD W.
MOOSE; HARVEY MORRISON; MELVIN R. NORTON;
LEWIS A. PHILLIPS; J. P. POWELL; GARY
RICHARDSON; DENNIS ROBINSON; STEPHEN V. SEALE;
JACOB SHUFORD; RANDALL SIPE; LEONARD STATON;
DANIEL STYLES; SELMER TAYLOR; JERRY W. TEAGUE;
PHILLIP J. TEASTER; THOMAS THORNBURG; CARL M.
WARREN; KERRY G. WHITE; WILLIAM R. WHITMIRE;
DAVID A. WILFONG; GLENN R. WILFONG, JR.; DAVID
A. WILLIAMS; WINSTON YODER, on behalf of
themselves and all others similarly situated,

                                          Plaintiffs - Appellants,

          versus


GENERAL ELECTRIC COMPANY,

                                            Defendant - Appellee,

          and


INTERNATIONAL UNION OF ELECTRONIC, ELECTRICAL,
SALARIED, MACHINE, AND FURNITURE WORKERS
(AFL-CIO),

                                                        Defendant.



                                 4
                            No. 01-1334



JAMES R. KIRBY; CHARLES ANDERSON; WALTER
AYERS; GARY D. BAILEY; DAVID BELL; PAUL BLAIR;
CHARLES J. CORNELIUS; DALE F. CRISP; WILLIAM
N. CRUMP; GARY D. DEAL; ERIC M. FRYE; JOIE
FULBRIGHT; DAVID GOODSON; DELANE GREER; TONY
HEWITT; DANNY HOLDEN, Deputy; KENNETH D.
HOYLE; LOUIE HULL; RICKY HUSS; FRANK ISENHOUR;
SAMMY KISER; JOHN M. LACKEY; TEDDY M. LANE;
EDDIE W. LAWING; JOHN D. LEDFORD; WILLIAM A.
LINBERGER; THOMAS M. LITTLE; DANNY MAHAFFEY;
GARY MATTHEWS; JERRY F. MILLER; HOWARD W.
MOOSE; HARVEY MORRISON; MELVIN R. NORTON;
LEWIS A. PHILLIPS; J. P. POWELL; GARY
RICHARDSON; DENNIS ROBINSON; STEPHEN V. SEALE;
JACOB SHUFORD; RANDALL SIPE; LEONARD STATON;
DANIEL STYLES; SELMER TAYLOR; JERRY W. TEAGUE;
PHILLIP J. TEASTER; THOMAS THORNBURG; CARL M.
WARREN; KERRY G. WHITE; WILLIAM R. WHITMIRE;
DAVID A. WILFONG; GLENN R. WILFONG, JR.; DAVID
A. WILLIAMS; WINSTON YODER, on behalf of
themselves and all others similarly situated,

                                          Plaintiffs - Appellants,

          versus


GENERAL ELECTRIC COMPANY,

                                            Defendant - Appellee,

          and


INTERNATIONAL UNION OF ELECTRONIC, ELECTRICAL,
SALARIED, MACHINE, AND FURNITURE WORKERS
(AFL-CIO),

                                                        Defendant.



                                 5
Appeals from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CA-98-70-5-V)


Submitted:   July 10, 2001              Decided:   October 9, 2001


Before WILKINS and MICHAEL, Circuit Judges, and Irene M. KEELEY,
Chief United States District Judge for the Northern District of
West Virginia, sitting by designation.


Affirmed by unpublished per curiam opinion.


Phyllis A. Palmieri, PALMIERI & ASSOCIATES, Morganton, North
Carolina, for Appellants. Michael L. Banks, Richard G. Rosenblatt,
Thomas Benjamin Huggett, MORGAN, LEWIS & BOCKIUS, L.L.P.,
Philadelphia, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                6
PER CURIAM:

     In these consolidated appeals, the Appellants appeal a dis-

trict court judgment adopting a magistrate judge’s memorandum and

recommendation and dismissing their complaint.      The Appellants

further appeal the district court’s order denying a motion filed

under Rule 60(b) of the Federal Rules of Appellate Procedure and

other orders concerning sanctions. We have reviewed the record and

the district court orders and affirm on the reasoning of the

district court.   See Kirby v. General Elec. Co., No. CA-98-70-5-V

(W.D.N.C. Feb. 9, 2000; Dec. 9, 2000; Feb. 7, 2001; Feb. 26, 2001).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid in the decisional process.




                                                          AFFIRMED




                                 7